Citation Nr: 1218084	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-22 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a sebaceous cyst, claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for toenail and fingernail fungus, claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

5.  Entitlement to an initial compensable disability rating for peripheral neuropathy of the right upper extremity.

6.  Entitlement to an initial compensable disability rating for peripheral neuropathy of the left upper extremity.

7.  Entitlement to an initial compensable disability rating for peripheral neuropathy of the right lower extremity.

8.  Entitlement to an initial compensable disability rating for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  He served in the Republic of Vietnam from September 8, 1966, to August 19, 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and issued by the RO in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to the Veteran's claim for entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, the Board notes that he was afforded a VA examination in December 2005 at which time the examiner diagnosed essential hypertension and opined that such was more than likely not caused by diabetes mellitus and is not a complication of diabetes.  However, the Board finds that an addendum opinion is required in order (1) to explain the rationale for the negative etiological opinion, and (2) to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected diabetes mellitus aggravated his hypertension beyond natural progression.  The United States Court of Appeals for Veterans Claims (Court) has determined that an opinion which discusses only causation, however broadly, cannot be construed to encompass a medical determination as to aggravation.  Allen v. Brown, 7 Vet.App. 439, 449 (1995)("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation.")

With respect to the Veteran's claims for entitlement to service connection for a sebaceous cyst, and toenail and fingernail fungus, claimed as secondary to his service-connected diabetes mellitus, an etiological opinion is required as to whether the Veteran's service-connected diabetes mellitus caused or aggravated those disorders.  Allen, supra.  A VA examination for the Veteran's cyst is required because he has a diagnosis of a sebaceous cyst (see July 2005 diagnosis from L.W.Y., M.D.), and because skin disorders are capable of lay observation.  McCartt v. West, 12 Vet.App. 164, 167-68 (1999).  A VA examination for the Veteran's nail fungus is likewise required because that disorder is capable of lay observation.  Kahana v. Shinseki, 24 Vet.App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, the Veteran indicated in his July 2005 claim that his sebaceous cyst and nail fungus may be associated with his service-connected diabetes mellitus.  McLendon v. Nicholson, 20 Vet.App. 79 (2006).

With respect to the Veteran's claims for entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, and initial compensable disability ratings for peripheral neuropathy of the upper and lower extremities, a remand is necessary in order to afford the Veteran a new examination so as to determine the current nature and severity of such disabilities.  In this regard, the Board observes that he was last examined by VA in December 2005, and his most recent private treatment records are from September 2008.  As the Veteran was most recently examined by VA over six years ago and the most recent treatment records are dated over three years ago, the Board finds that a contemporaneous examination is warranted so as to determine the current nature and severity of such disabilities.  See Snuffer v. Gober, 10 Vet.App. 400 (1997); Caffrey v. Brown, 6 Vet.App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his hypertension, sebaceous cyst, and nail fungus since service, and his diabetes mellitus, and peripheral neuropathy since September 2008.  Moreover, in a July 2006 statement relevant to a claim not currently on appeal, the Veteran indicated that he received treatment at the Birmingham, Alabama, VA Medical Center. Therefore, any identified records as well as outstanding records from the Birmingham VA facility should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his hypertension, sebaceous cyst, and nail fungus since service, and his diabetes mellitus, and peripheral neuropathy since September 2008.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Birmingham VA Medical Center.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining the records described above, the claims file should be returned to the December 2005 VA examiner for an addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  If the December 2005 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran for his hypertension is left to the discretion of the clinician selected to write the addendum opinion.

The reviewing examiner should (1) explain the rationale for the etiological opinion regarding the Veteran's hypertension in the December 2005 VA examination report, and (2) provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected diabetes mellitus.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his hypertension and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination in order to determine the nature and etiology of his sebaceous cyst and nail fungus.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Sebaceous Cyst
The examiner should identify all sebaceous cysts found to be present.  Thereafter, the examiner should opine whether the Veteran's sebaceous cyst was at least as likely as not caused or aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected diabetes mellitus.  The examiner is advised that, even if no cysts are present on examination, he or she should still provide the etiological opinion as such was noted during the course of the appeal, i.e., in July 2005. 

Nail Fungus



In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his sebaceous cyst and nail fungus and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

4.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected diabetes mellitus.  (1)  The examiner should specifically indicate whether the diabetes mellitus requires insulin, a restricted diet, and/or regulation of activities (i.e., avoidance of strenuous occupational and recreational activities).  (2)  The examiner should also specifically indicate whether the diabetes mellitus results in episodes of ketoacidosis or hypoglycemic reactions, and, if so, the frequency of hospitalizations that result therefrom.  
(3)  The examiner should also specify whether the diabetes mellitus results in progressive loss of weight and strength.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected peripheral neuropathy of the upper and lower extremities.  For each upper and lower extremity, the examiner should (1) identify the affected nerve(s), and (2) specifically indicate whether neuritis, neuralgia, complete paralysis, or incomplete paralysis is present.  (3)  If any of the above is present, then, for each affected nerve, the examiner should indicate the severity by analogy to incomplete paralysis, i.e., mild, moderate, moderately severe, or severe incomplete paralysis.   

The examiner should also discuss the impact that the Veteran's diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities have on his employability. 

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


